NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-1859
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                               RONALD SALAHUDDIN,
                                            Appellant
                                   ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. No. 3-10-cr-00104-001)
                      District Judge: Honorable Freda L. Wolfson
                                      ____________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                    March 6, 2020

       Before: SMITH, Chief Judge, HARDIMAN, and KRAUSE, Circuit Judges.

                            (Opinion Filed: March 10, 2020)

                                      ____________

                                        OPINION*
                                       ___________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       This appeal involves the denial of Ronald Salahuddin’s petition for a writ of error

coram nobis. The District Court denied the petition on October 29, 2018. Salahuddin filed

his notice of appeal on January 31, 2019, 34 days late. See Fed. R. App. P. 4(a)(1)(B),

(C). Salahuddin moved to reopen the time to appeal, but the District Court denied his

motion. This timely appeal followed.

                                             I1

       In 2011, a jury convicted Salahuddin of conspiring to violate the Hobbs Act, and

the court sentenced him to a year and a day in prison. In 2018, Salahuddin moved to

vacate his conviction pursuant to a writ of error coram nobis under 29 U.S.C. § 1651(a).

On October 29, 2018, the District Court denied Salahuddin’s petition.

       Salahuddin filed his notice of appeal on January 31, 2019, 34 days after the

jurisdictional 60-day filing deadline. See Fed. R. App. P. 4(a)(1)(B), (C); Bowles v.

Russell, 551 U.S. 205, 209–10 (2007). Recognizing this fact, Salahuddin asked the

District Court to reopen the filing period and enlarge it until January 31, 2019. His

counsel, Audwin Levasseur, certified that the notice of appeal was untimely because his



       1
        The District Court had jurisdiction under 28 U.S.C. § 1651. We have jurisdiction
over the denial of the motion to reopen the time to appeal under 28 U.S.C. § 1291. We
review the District Court’s denial of a motion to reopen the time to appeal under Federal
Rule of Appellate Procedure 4(a)(6) for abuse of discretion. See United States v. Rinaldi,
447 F.3d 192, 195 (3d Cir. 2006). A district court abuses its discretion if its decision was
based on a clearly erroneous factual conclusion or an erroneous legal conclusion. See
United States v. Wise, 515 F.3d 207, 217 (3d Cir. 2008) (internal citations omitted).



                                             2
“computer system malfunctioned and failed to issue an alert . . . that a dispositive order

had been filed.” App. 232.

       Then Levasseur’s story changed. In a second certification, he claimed his

administrative assistant had mistakenly filed the petition for writ of error coram nobis

under the ECF-login credentials of another attorney with whom he shares an office and

administrative staff. As a result, he said he never received notice of the District Court’s

October 29 order. Levasseur did not explain his failure to check the docket for over three

months.

       The inconsistency between Levasseur’s first and second certifications was not lost

on the District Court. Probing the issue further, the Court noted that Levasseur listed

himself on the docket to get notices of filings on January 31, the very same day he

certified that a computer system malfunction caused him not to receive notice of the

Court’s October 29 order. It reasoned Levasseur must have known his first certification

was false when he submitted it.

       The District Court concluded Levasseur’s certifications were inconsistent,

misleading, and calculated “to effectively delude” the Court with his fabricated story.

App. 409. The District Court found Salahuddin was given notice of the order denying his

petition and that his delay in appealing arose from an “inexcusable” lack of diligence.

App. 410. So it denied the motion to reopen the time to appeal.




                                              3
                                              II

       A district court may reopen the time to file an appeal if three conditions are

satisfied: (1) “the court finds that the moving party did not receive notice under Federal

Rule of Civil Procedure 77(d)”; (2) “the motion is filed within 180 days after” the order is

entered “or within 14 days after the moving party receives notice”, whichever is earlier;

and (3) “the court finds that no party would be prejudiced.” Fed. R. App. P. 4(a)(6); see

Baker v. United States, 670 F.3d 448, 454 (3d Cir. 2012). A party seeking to have the

court reopen the time to appeal carries the burden to satisfy each condition. See McDaniel

v. Moore, 292 F.3d 1304, 1307 (11th Cir. 2002); Nunley v. City of Los Angeles, 52 F.3d

792, 795 (9th Cir. 1995).

       This rule is a “mechanism for granting an extension of time when a party would be

unfairly deprived of an appeal because of the failure of a court clerk.” Marcangelo v.

Boardwalk Regency, 47 F.3d 88, 90 (3d Cir. 1995). Because the rule exists to help a

wronged litigant, a litigant cannot cause the lack of notice and then benefit from it. See In

re WorldCom, Inc., 708 F.3d 327, 338, 340 (2d Cir. 2013).

       Here, the District Court exercised its discretion to not reopen the time to file. In

addition to finding that Levasseur lacked credibility, the Court found that he displayed an

“inexcusable” lack of diligence. App. 410. “[T]he unreasonableness of [Levasseur’s]

conduct here is evident in that ultimately, he learned about the district court’s . . . Order

in precisely this way: His paralegal checked the online docket and discovered the order.”

Kuhn v. Sulzer Orthopedics, Inc., 498 F.3d 365, 371 (6th Cir. 2007).



                                               4
      Nothing in our review of the record convinces us that the Court abused its

discretion. Because Levasseur caused the lack of notice, the Court properly refused to

reopen the time to file. See WorldCom, 708 F.3d at 340. So we will affirm the District

Court’s order.




                                            5